United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.I., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Preston, ID, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen J. Muhonen, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-2008
Issued: January 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 28, 2006 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ merit decision dated May 22, 2006 denying his claim for leave buy
back. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant was disabled from November 6, 2004 to March 10, 2006
due to his accepted right meniscus tear.
FACTUAL HISTORY
On January 23, 2002 appellant, then a 50-year-old letter carrier, filed a traumatic injury
claim alleging that on January 15, 2002 he developed swelling and pain in his right knee due to
walking on icy surfaces on his mail route. The Office accepted his claim for a right medial

meniscus tear.1 On January 22, 2002 Dr. Keith J. Nelson, an attending Board-certified
orthopedic surgeon, released appellant to case mail with occasional light pushing or pulling, no
repetitive walking on steps and no kneeling. On April 10, 2002 appellant underwent right knee
surgery. He was released to full duty on October 1, 2002.
On March 18, 2004 Dr. Nelson stated that appellant could perform regular work.2
In notes dated November 4 and 23, 2004, Dr. Nelson stated that appellant was treated for
knee and ankle problems that were related to his mail carrying duties. He indicated that his work
restrictions included no walking on icy or uneven surfaces. Consequently, appellant was casing
mail rather than delivering mail at this time.
Dr. Nelson reviewed appellant’s right ankle problems on February 5, March 5 and
18, 2004. He indicated that they were caused by work-related arthritis. On March 15, 2005
Dr. Nelson stated that appellant had significant arthrosis in his ankle and both knees. His work
restrictions were unchanged.
In a note dated May 24, 2005, Dr. Nelson indicated that appellant had persistent right
knee pain and recommended surgery. On February 1, 2006 appellant underwent total knee
arthroplasty for his right knee osteoarthritis. In a March 2, 2006 report, Dr. Nelson indicated that
appellant was totally disabled due to his January 15, 2002 employment injury.
Appellant filed a claim for leave buy back for the period November 6, 2004 to
March 10, 2006.
On April 4, 2006 the Office noted that appellant had an unadjudicated claim for a right
ankle sprain and Dr. Nelson had indicated work restrictions regarding his right ankle. The Office
asked him to obtain a narrative report from Dr. Nelson explaining whether he was disabled for
any days between November 6, 2004 and March 10, 2006 due to his accepted right meniscus
tear. In an April 18, 2006 report, Dr. Nelson indicated only that appellant’s work restrictions
were for both his knee and ankle conditions.
By decision dated May 22, 2006, the Office denied appellant’s claim for leave buy back
on the grounds that the evidence did not establish that he was disabled from November 6, 2004
to March 10, 2006 due to his January 15, 2002 employment injury.3

1

Appellant also has an accepted claim for right patella tendinitis sustained on January 1, 1989. He underwent
arthroscopic surgery in 1988 for a previous right knee meniscus tear. Appellant underwent right knee arthroscopic
surgery again on June 6, 2001. He returned to full duty by October 2001. The employing establishment indicated
that appellant had a history of problems with his knees and ankles.
2

The employing establishment indicated that appellant filed a claim for a right ankle sprain on January 29, 2004.
He was returned to full duty in March 2004 after the snow melted.
3

Appellant submitted additional evidence subsequent to the Office decision of May 22, 2006. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.

2

LEGAL PRECEDENT
Appellant has the burden of proving by the preponderance of the reliable, probative and
substantial evidence that he was disabled for work as the result of an employment injury.4
Monetary compensation benefits are payable to an employee who has sustained wage loss due to
disability for employment resulting from the employment injury.5 Whether a particular
employment injury causes disability for employment and the duration of that disability are
medical issues which must be proved by a preponderance of reliable, probative and substantial
medical evidence.6
In situations where compensation is claimed for periods where leave was used, the Office
has the authority and the responsibility to determine whether the employee was disabled during
the period for which compensation is claimed.7 It determines whether the medical evidence
establishes that an employee is disabled by an employment-related condition during the period
claimed for leave buy back, after which the employing establishment will determine whether it
will allow the employee to buy back the leave used.8
ANALYSIS
Appellant filed a claim for leave buy back for the period November 6, 2004 to March 10,
2006 due to his accepted torn right meniscus.
In notes dated March 18, 2004, Dr. Nelson stated that appellant could perform regular
work. There are no medical reports of record between March and November 2004. On
November 4 and 23, 2004 Dr. Nelson stated that appellant was treated for knee and ankle
problems that were related to his mail carrying duties. His work restrictions included no walking
on icy or uneven surfaces. In notes dated March 15, 2005, Dr. Nelson stated that appellant had
significant arthrosis in his ankle and both knees. His work restrictions were unchanged.
Dr. Nelson did not find that appellant was totally disabled, therefore, these notes do not establish
his entitlement to leave buy back. On February 1, 2006 appellant underwent total knee
arthroplasty for his right knee osteoarthritis. However, the Office accepted a torn right meniscus
as a result of his January 15, 2002 employment injury, not right knee osteoarthritis. Therefore,
any disability from work due to appellant’s February 1, 2006 surgery is not established as work
related. In a March 2, 2006 report, Dr. Nelson indicated that appellant was totally disabled due
to his January 15, 2002 employment injury. However, he did not provide medical rationale
explaining how the disability was related to the accepted torn right meniscus. On April 4, 2006
4

David H. Goss, 32 ECAB 24 (1980).

5

Debra A. Kirk-Littleton, 41 ECAB 703 (1990).

6

Edward H. Horten, 41 ECAB 301 (1989).

7

Laurie S. Swanson, 53 ECAB 517 (2002); see also 20 C.F.R. § 10.425, which provides: “The employee may
claim compensation for periods of annual and sick leave which are restorable in accordance with the rules of the
employing [establishment]. Forms CA-7 and CA-7b are used for this purpose.”
8

Laurie S. Swanson, supra note 7.

3

the Office asked appellant to obtain a narrative report from Dr. Nelson explaining whether he
was disabled at any time between November 6, 2004 and March 10, 2006 due to his accepted
right meniscus tear. In an April 18, 2006 report, Dr. Nelson indicated only that his work
restrictions were for both his knee and ankle condition. He did not address the issue of whether
appellant had any disability between November 6, 2004 and March 10, 2006 causally related to
his accepted torn right meniscus. The Board finds that the medical evidence is not sufficient to
establish that appellant was entitled to leave buy back from November 6, 2004 to March 10,
2006 due to his January 15, 2002 employment injury.
CONCLUSION
The Board finds that appellant failed to establish that his disability between November 6,
2004 and March 10, 2006 was causally related to his accepted torn right meniscus. Therefore,
the Office properly denied his claim for leave buy back.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 22, 2006 is affirmed.
Issued: January 12, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

